DETAILED ACTION
1.	Claims 1-16 are currently pending. The effective filing date of the present application is 6/5/2019. 

Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	

Claim Interpretation
3.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
Claim 1 – “[A] controller configured to….” See MPEP 2181. The claim limitation uses the term “controller.” The generic placeholder is modified by functional language “configured to . . .” The means is not modified by sufficient structure, material or acts for performing the claim. Therefore, 112(f) is invoked. 
Claim 7 – “[A] a controller responsive to determining….” See MPEP 2181. The claim limitation uses the term “controller.” The generic placeholder is modified by functional language “responsive to determining. . .” The means is not modified by sufficient structure, material or acts for performing the claim. Therefore, 112(f) is invoked.	

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 112
4.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

5.	Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim limitation “controller” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The specification nor the drawings provides a structure, material, or acts to the function. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).

(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
6.	The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

7.	Claims 8-10, 12-16 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. Claims 9 and 13 depend from themselves and 8, 12, and 14-16 depend from them. Claim 10 is out of order for claiming dependency from claim 11.  Applicant may cancel 


Claim Rejections - 35 USC § 101
8.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

9.	Claims 1-16 are rejected under 35 U.S.C. 101 because the claimed invention is directed to abstract idea without significantly more. The claim(s) recite(s) a series of steps for processing a discount on a payment transaction, which is a method of organizing human activity for fundamental economic principles or practices or commercial interaction. This judicial exception is not integrated into a practical application because registering sales data of at least one commodity of a plurality of commodities that are bought and sold in a transaction; determining whether a privilege is applied to the transaction; outputting responsive to determining that the privilege is not applied to the transaction, commodity data of the at least one commodity whose sales data is processed to a first display device and a second display device; and outputting responsive to determining that the privilege is applied to the transaction, commodity data of the at least one commodity whose sales data is processed and commodity data obtained by excluding commodity data of the at least one commodity to which the privilege is applied from the commodity data of the plurality of commodities whose sales data is processed.do not add a meaningful limitation to the method as they are insignificant extra-solution activity and only generally link the use of the judicial exception to a particular technological environment or field of use.. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because processor, display device, controller, are considered well-understood, routine, and conventional activity, see MPEP §2106.05(d). Specifically, for a processor and a controller see MPEP §2106.05(d) (II) (ii) discussing the performance of repetitive calculations by a computer; and for non-transitory computer-readable recording medium. Further, for a display device, see Electric Power Group v. Alstom, S.A., 830 F.3d 1350, 1353-54, 119 USPQ2d 1739, 1741-42 (Fed. Cir. 2016) discussing insignificant application of a computer display. Therefore, the additional elements in separately or in combination do not add significantly more.

Claim Rejections - 35 USC § 103
10.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

11.	Claims 1-16 are rejected under 35 U.S.C. 103 as being unpatenable by U.S. Pat. Pub. No. 2019/0043033 to Aoyama et al. (“Aoyama”) in view of U.S. Pat. Pub. No. 2016/0092908 to Celorio-Martinez et al. (“Celorio”) in further view of U.S. Pat. Pub. No. 2012/0059692 to Nemoto (“Nemoto”)..

12.	With regards to claim 1 (similarly claims 7 and 11), Aoyama disclosed the limitations of,
a processor (See [0032] discussing the Point of Sales (POS) terminal having a processor to complete application program.) configured to: 
register commodity data from sales data of at least one commodity of a plurality of commodities that are bought and sold in a transaction (See [0044] discussing the storing of commodity data from a barcode scan of a transaction. Examiner is interpreting storing as registering.) 
output commodity data of the at least one commodity whose sales data is processed to a first display device and a second display device (See [0117] discussing displaying commodity names on the customer facing display and on the touch panel. The examiner is interpreting the touch panel as a display device.),
Aoyama is silent on the limitation of, 
determine whether a privilege is applied to the transaction; and 
a controller configured to: 
responsive to determining that the privilege is not applied to the transaction, a 

	and 
responsive to determining that the privilege is applied to the transaction, output commodity data of the at least one commodity whose sales data is processed to the first display device and output commodity data to the second display device.
However, Celorio teaches at [0026]-[0027] that it would have been obvious to one of ordinary skill in the POS art to include the ability to determine whether a privilege is applied to the transaction (See [0026] discussing the identifying of an accept offer of a discount.); responsive to determining that the privilege is not applied to the transaction (See [0027] discussing the completing of the transaction based on the offer details.)…and responsive to determining that the privilege is applied to the transaction, output commodity data of the at least one commodity whose sales data is processed to the first display device (See [0027] discussing the completing of the transaction based on the offer details.) and output commodity data to the second display device (See [0038] discussing the systems ability to display data to the employee and the consumer.). 
Therefore, it would have been obvious for one of ordinary skill in the POS art before the effective filing date of the claimed invention to have modified the teachings of  Aoyama to include the ability to determine whether a privilege is applied to the transaction; responsive to determining that the privilege is not applied to the transaction …and responsive to determining that the privilege is applied to the transaction, output commodity data of the at least one commodity whose sales data is processed to the first display device and output commodity data to the second display device, as disclosed by Celorio. One of ordinary skill in the art would have been motivated to make this modification in order to consumer target (Celorio [0029]).  
	Aoyama and Celorio are silent on the limitation of,
data1 obtained by excluding the at least one commodity to which the privilege is applied among the plurality of commodities whose sales data is processed
However, Nemoto teaches at [0062] that it would have been obvious to one of ordinary skill in the POS art to include the ability to exclude the at least one commodity to which the privilege is applied among the plurality of commodities whose sales data is processed (See 
Therefore, it would have been obvious for one of ordinary skill in the POS art before the effective filing date of the claimed invention to have modified the teachings of Aoyama and Celorio to include the ability to exclude the at least one commodity to which the privilege is applied among the plurality of commodities whose sales data is processed, as disclosed by Nemoto. One of ordinary skill in the art would have been motivated to make this modification in order to easily learn the realization of the price reduction (Nemoto [0005]).  

13.	With regards to claim 2 (similarly claims 8 and 12), Aoyama disclosed the limitations of,
the commodity data comprises a commodity name and a first unit price of the at least one commodity (See [0003] discussing the commodity data including the commodity name and a price.), and
Aoyama is silent on the limitation of, 
 the privilege is applied to the first unit price to determine a second unit price lower than the first unit price.
However, Celorio teaches at [0026]-[0027] that it would have been obvious to one of ordinary skill in the POS art to include the ability to apply the privilege to the first unit price to determine a second unit price lower than the first unit price (See [0026]-[0027] discuss the reduction in price of an item by a flat discount or a percentage resulting in a modified transaction amount.). 
Therefore, it would have been obvious for one of ordinary skill in the POS art before the effective filing date of the claimed invention to have modified the teachings of  Aoyama to include the ability to apply the privilege to the first unit price to determine a second unit price lower than the first unit price, as disclosed by Celorio. One of ordinary skill in the art would have been motivated to apply discounts automatically without the consumer being required to present any coupon or physical item, or even notify an employee of the merchant that a discount is available. (Celorio [0029]).  

14.	With regards to claim 3 (similarly claims 9 and 13), Aoyama disclosed the limitations of,
the commodity data comprises a commodity name, a first unit price( See [0003] discussing the commodity data including the commodity name and a price.), and a total amount of the at least one commodity whose sales data is processed (See [0033] discussing the total amount being displayed to the consumer with the other commodity data.), 
Aoyama is silent on the limitation of, 
the privilege is applied to the first unit price and the total amount.
However, Celorio teaches at [0026]-[0027] that it would have been obvious to one of ordinary skill in the POS art to include the ability to apply the privilege to the first unit price to determine a second unit price lower than the first unit price (See [0026]-[0027] discuss the reduction in price of an item by a flat discount or a percentage resulting in a modified transaction amount. Examiner notes that the reduction in price of one item would inherently reduce the total amount.). 
Therefore, it would have been obvious for one of ordinary skill in the POS art before the effective filing date of the claimed invention to have modified the teachings of  Aoyama to include the ability to apply the privilege to the first unit price to determine a second unit price lower than the first unit price, as disclosed by Celorio. One of ordinary skill in the art would have been motivated to apply discounts automatically without the consumer being required to present any coupon or physical item, or even notify an employee of the merchant that a discount is available. (Celorio [0029]).  

15.	With regards to claim 4 (similarly claim 10), Aoyama disclosed the limitations of,
receive a subtotal amount of the plurality of commodities bought and sold in the transaction (See [0033] discussing the total amount being displayed as an item is being add to the transaction by the POS terminal with the other commodity data The examiner is interpreting the continuously changing total as subtotals.); and 
	Aoyama and Celorio are silent on the limitation of,
exclude from the …total amount the total amount from the at least one commodity to which the privilege is applied.
However, Nemoto teaches at [0062] that it would have been obvious to one of ordinary skill in the POS art to include the ability to exclude from the …total amount the total amount 
Therefore, it would have been obvious for one of ordinary skill in the POS art before the effective filing date of the claimed invention to have modified the teachings of Aoyama and Celorio to include the ability to exclude from the …total amount the total amount from the at least one commodity to which the privilege is applied, as disclosed by Nemoto. One of ordinary skill in the art would have been motivated to make this modification in order to easily learn the realization of the price reduction (Nemoto [0005]).  

16.	With regards to claim 5 (similarly claim 15), Aoyama disclosed the limitations of,
the first display device is disposed such that a screen of the first display device is visible to an operator of a Point of Sales terminal2 (See [0117] discussing displaying commodity names on the customer facing display and on the touch panel. The examiner is interpreting the touch panel as a display device.).

17.	With regards to claim 6 (similarly claim 16), Aoyama disclosed the limitations of,
the second display device is disposed such that a screen of the second display device is visible to a customer3 (See [0117] discussing displaying commodity names on the customer facing display and on the touch panel. The examiner is interpreting the touch panel as a display device.).

18.	With regards to claim 14, Aoyama disclosed the limitations of,
receiving, at the processor, a subtotal amount of the plurality of commodities bought and sold in the transaction (See [0033] discussing the total amount being displayed as an item is being add to the transaction by the POS terminal with the other commodity data. The examiner is interpreting the continuously changing total as subtotals.); 
displaying, on the first display device, the total amount of the at least one commodity to which the privilege is applied (See [0117] discussing displaying commodity ; and 
displaying, on the second display device, the subtotal amount (See [0033] discussing the total amount being displayed as an item is being add to the transaction by the POS terminal with the other commodity data. The examiner is interpreting the continuously changing total as subtotals. See also [0117] discussing displaying commodity names on the customer facing display and on the touch panel. The examiner is interpreting the touch panel as a display device.).
However, Celorio teaches at [0026]-[0027] that it would have been obvious to one of ordinary skill in the POS art to include the ability to determine whether a privilege is applied to the transaction (See [0026] discussing the identifying of an accept offer of a discount.); responsive to determining that the privilege is not applied to the transaction (See [0027] discussing the completing of the transaction based on the offer details.)…and responsive to determining that the privilege is applied to the transaction, output commodity data of the at least one commodity whose sales data is processed to the first display device (See [0027] discussing the completing of the transaction based on the offer details.) and output commodity data to the second display device (See [0038] discussing the systems ability to display data to the employee and the consumer.). 
Therefore, it would have been obvious for one of ordinary skill in the POS art before the effective filing date of the claimed invention to have modified the teachings of  Aoyama to include the ability to determine whether a privilege is applied to the transaction; responsive to determining that the privilege is not applied to the transaction …and responsive to determining that the privilege is applied to the transaction, output commodity data of the at least one commodity whose sales data is processed to the first display device and output commodity data to the second display device, as disclosed by Celorio. One of ordinary skill in the art would have been motivated to make this modification in order to consumer target (Celorio [0029]).  
Aoyama and Celorio are silent on the limitation of, 
excluding from the …total amount the total amount of the at least one commodity to which the privilege is applied; 
However, Nemoto teaches at [0062] that it would have been obvious to one of ordinary skill in the POS art to include the ability to exclude from the …total amount the total amount 
Therefore, it would have been obvious for one of ordinary skill in the POS art before the effective filing date of the claimed invention to have modified the teachings of Aoyama and Celorio to include the ability to exclude from the …total amount the total amount from the at least one commodity to which the privilege is applied, as disclosed by Nemoto. One of ordinary skill in the art would have been motivated to make this modification in order to easily learn the realization of the price reduction (Nemoto [0005]).  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See Notice of References Cited, PTO form 892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL JARED WALKER whose telephone number is (303)297-4407.  The examiner can normally be reached on Monday-Thursday 9:00 AM -5:00 PM MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fahd A Obeid can be reached on (571)270-3324.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MICHAEL JARED WALKER/Examiner, Art Unit 3687                                                                                                                                                                                            Michael.walker@uspto.gov

/FAHD A OBEID/Supervisory Patent Examiner, Art Unit 3687                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Examiner is using unbold language to provide context.
        2 Examiner is interpreting “is disposed such that a screen of the first display device is visible to an operator of a Point of Sales terminal” as an intended use limitation, see MPEP §2114.
        3 Examiner is interpreting “is disposed such that a screen of the second display device is visible to a customer” as an intended use limitation, see MPEP §2114.